IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 28, 2009
                                     No. 09-10075
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

MONICA J. TEAGUE,

                                           Plaintiff–Appellant,

v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                                           Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:07-CV-773


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Monica Teague appeals from a district court’s order and judgment
affirming the Commissioner of Social Security’s (Commissioner) decision
granting Teague a closed period of disability. We affirm the district court’s order
and judgment.
                                              I
       In 2004, Teague filed an application for disability insurance benefits,


       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                        No. 09-10075

alleging that she began having back problems in March 2002, after she injured
her back while lifting a heavy box of files at work. The Commissioner denied
Teague’s application for disability insurance benefits initially and again upon
reconsideration. Teague then requested and was granted a hearing before an
Administrative Law Judge (ALJ).
       A hearing took place before an ALJ to adjudicate whether Teague qualified
for disability insurance benefits. After considering the testimony and reviewing
the medical record, the ALJ concluded that Teague was “disabled” commencing
March 1, 2002, but “not disabled” on and after February 23, 2006.
       Teague requested review of the unfavorable portion of the ALJ’s decision,
but the Appeals Council denied her request. Following the Appeals Council’s
decision, Teague filed suit in district court. After referring the matter to a
magistrate for recommendation, the district court concluded that Teague’s
complaint lacked merit and affirmed the ALJ’s decision in favor of the
Commissioner. This appeal followed.
                                               II
       Appellate review of Social Security disability cases is “limited to (1)
whether the Commissioner applied the proper legal standard; and (2) whether
the Commissioner’s decision is supported by substantial evidence.” 1 Substantial
evidence means more than a scintilla, but less than a preponderance, of
evidence.2      In applying the substantial evidence standard, the court must
carefully examine the entire record, but must refrain from reweighing the



       1
           Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002).
       2
         Richardson v. Perales, 402 U.S. 389, 401 (1971); Randall v. Astrue, 570 F.3d 651, 662
(5th Cir. 2009).

                                               2
                                        No. 09-10075

evidence, trying issues de novo, or substituting its judgment for that of the
Commissioner.3
                                              III
      Teague argues that the ALJ’s finding that, as of February 23, 2006,
Teague was no longer disabled pursuant to the Social Security Act was not
supported by substantial evidence.             Therefore, we must consider whether
substantial evidence supports the conclusion that Teague was not entitled to
disability benefits as of the termination date.
      When the ALJ finds a claimant entitled to a closed period of disability, the
ALJ must apply the medical improvement standard to articulate when the closed
period ends.4      Disability benefits may be terminated if there is substantial
evidence demonstrating that (1) there has been a medical improvement related
to the ability to work, and (2) the individual is now able to engage in substantial
gainful activity.5 Medical improvement is related to a claimant’s ability to work
if there has been a decrease in the severity of the impairment and an increase
in the claimant’s functional capacity to do basic work activities.6           The
Commissioner has the burden to prove the claimant is no longer disabled as of
the cessation date.7
      The first question, then, is whether Teague experienced a medical



      3
          Brown v. Apfel, 192 F.3d 492, 496 (5th Cir. 1999).
      4
          Waters, 276 F.3d at 719.
      5
          42 U.S.C. § 423(f)(1).
      6
          20 C.F.R. § 404.1594(b)(3).
      7
          Waters, 276 F.3d at 717.

                                               3
                                       No. 09-10075

improvement related to the ability to work. In this case, the ALJ found that
Teague showed medical improvement beginning February 23, 2006.                        In
particular, the ALJ noted that, by February 16, 2006, Teague “tolerated well”
her physical rehabilitation exercises, including stretching, riding a recumbent
bicycle, walking on a treadmill, weight training, and walking outdoors.
Furthermore, on Februrary 20, 2006, her treating psychologist, Dr. Robert
Bradley, reported that her activity level during physical therapy was high and
that her pain level was better. Dr. Bradley discharged Teague with “maximum
benefit,” based on Teague’s report that she was better. These facts provide
substantial evidence that Teague experienced a medical improvement related to
her ability to work as of February 23, 2006.
      Teague argues that testimony by Dr. Ollie Raulston that she was
unemployable “to the current date” demonstrates that there was no substantial
evidence to support the ALJ’s medical improvement finding. However, Raulston
did not perform any clinical examinations of Teague.                 Ordinarily, the ALJ
assigns more weight to the opinions, diagnoses, and medical evidence of a
treating physician who is familiar with the claimant’s injuries, treatments, and
responses in determining disability.8 Therefore, the ALJ properly gave more
weight to the treating physician’s records than to Dr. Raulston’s opinion.
      The second question is whether Teague was able to engage in substantial
gainful employment after February 23, 2006. The ALJ found that Teague could
engage in substantial gainful employment because she could return to her past
relevant work as an accounting assistant, a payroll specialist, and an accounts
receivable clerk.       The ALJ noted that Teague’s physical therapy involved


      8
          Perez v. Barnhart, 415 F.3d 457, 465-66 (5th Cir. 2005).

                                               4
                                   No. 09-10075

activities that were more strenuous than those demanded of sedentary workers.
This fact, along with the medical reports described above, provides substantial
evidence that she could perform her past relevant work. Therefore, we find no
error in the ALJ’s reasoning and agree that substantial evidence supports the
finding that Teague could engage in substantial gainful employment as of
February 23, 2006.
                               *        *         *
      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                        5